Citation Nr: 1647273	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder other than pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to October 2002 and from May 2003 to December 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for pseudofolliculitis barbae and denied service connection for any other skin disorder.  

This matter was previously before the Board in May 2015, when it was remanded by another Veterans Law Judge (VLJ) for additional development.  The matter was reassigned to another VLJ who, in June 2016, remanded the matter to reschedule a requested Board hearing.  At that time it was noted that the Veteran's request to reschedule his hearing was not in compliance with 38 C.F.R. § 20.705(c), as it was received more than a month after his failure to report.  The Veteran was advised that further such requests would not be granted "unless the failure to appear was with good cause and arose under such circumstances that a timely request could not have been submitted." 

The Veteran was scheduled for a hearing before the undersigned, to occur on October 6, 2016.  On that date, VA received correspondence, dated October 5, 2016, requesting that his hearing be rescheduled.  He has not presented good (or any) cause to reschedule the hearing.  Therefore, his motion to reschedule the Board hearing is denied, and his hearing request is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical opinions obtained in November 2012 and November 2015 provided negative nexus opinions premised on findings that contact dermatitis (treated in July 2000) was unrelated to postservice treatment for tinea versicolor.  However, neither opinion addressed an August 2003 service treatment record, noting a rash consistent with tinea corporis, or an October 2003 treatment record, also noting treatment for rash.  Consequently, remand is required for a new medical opinion that considers all pertinent evidence of record.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertinent to the Veteran's claims and associate them with the record.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his alleged skin disorder.  The claims folder should be made available to the examiner for review.  (In the event that the Veteran is unable or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information of record.)

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's alleged skin disorder that have been present at any point during the pendency of his claim (since April 2012).

b) With regard to any diagnosed disorder(s), is it at least as likely as not (a 50 percent or higher probability) that the Veteran's skin disorder(s) had its onset during, or is otherwise related to, active duty service?  In this regard, the examiner is asked to address the Veteran's August and October 2003 service treatment records showing treatment for tinea corporis and unspecified rash.

The rationale for any opinion offered should be provided.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




